                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Louise W.,                                          Case No. 17-cv-4973 (SRN/KMM)

                       Plaintiff,

 v.                                                            ORDER

 Nancy A. Berryhill,

                       Defendant.


James H. Greeman, Greeman Toomey, counsel for plaintiff

Bahram Samie and Linda H. Green, counsel for the defendant.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine Menendez dated January 28, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted. Based on the Report and Recommendation of the Magistrate Judge, on all of

the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that Ms. W.’s Motion for Summary Judgment [Doc.

No. 12] is GRANTED IN PART AND DENIED IN PART and the Commissioner’s

Motion for Summary Judgment [Doc. No. 17] is GRANTED IN PART AND DENIED

IN PART. Ms. W.’s petition is remanded to the ALJ for further proceedings not

inconsistent with this opinion and pursuant to sentence 4 of 42 U.S.C. § 405(g).

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: January 31, 2019
                                                s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge
